Opinion
Pee Oueiam,
Contrary to appellant’s position, this case does not present the interesting and difficult question of whether this Court should approve the whimsical ruse of a policeman who dressed himself as a fireman in order to have a door of a home opened without being subjected to any delay in carrying out a search warrant.1 The record does not show that the reason the defendant opened the door was because he thought a fireman was seeMng admittance.
The defendant testified that he did not open the door but that it was jerked open by the officer. The two officers involved testified that the door had been opened by the defendant. The court below was not bound to accept the defendant’s version, and there was no evidence that the ruse caused the defendant to open the door.
Judgment affirmed.

 The issue has been stated to be an open one. Sabbath v. United States, 391 U.S. 585, 590 (1968) ; Com. v. Riccardi, 220 Pa. Superior Ct. 72, 76, 283 A. 2d 719, 722 (1971).